Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pages 10-11 of Remarks filed on 01/14/2021, with respect to amended claim 10, have been considered but are moot because a new primary reference is applied in the current rejection. Applicant’s arguments with respect to McQuade reference is also moot because McQuade was used to reject claim 11 which is now canceled.
The examiner addressed every specific claim limitation with citations from the prior art using applicant’s claim language verbatim. See below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 15, 19, 24, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nagai (US 20140162623).

Regarding claim 10, Nagai discloses that “A relay server adapted to a communication device of a vehicle and configured to relay a communication between a first communication line wirelessly connectible to the communication device and a second communication line connectible to a server configured to manage the vehicle (Nagai, in at least Fig. 2: It is construed that Vehicle-mounted device 101 is a communication device of a vehicle, Mobile Telephone 102 is a relay server, and Server 117 is a server managing the vehicle), wherein the communication device having its device identification information is configured to acquire vehicle control information about a control of the vehicle (Nagai, in at least Figs. 2 & 3: the communication device ID is 123 in Fig. 3), wherein upon acquiring line identification information representing a communication link to the second communication line, the communication device is configured to generate communication information using the line identification information, the vehicle control information, and the device identification information (Nagai, in at least Figs. 2 & 3: the communication device ID is 123 and Mobile Telephone ID is 233, etc. in Fig. 3; and entire [0058]: … the mobile telephone 102 is connected to the server 117 through the network 116. The mobile telephone 102 transmits to the server 117 vehicle-mounted device identification data (hereinafter, identification data is referred to as ID) received from the vehicle-mounted device 101, mobile telephone ID, and ID and a version of an application program to be executed…; and Claims 1-6), wherein the communication information is sent to the relay server, which in turn sends the communication information toward the second communication line according to the line identification information of the communication information, and wherein the server of the second communication line is configured to remotely collect the vehicle control information of the communication information from the communication device of the vehicle (Nagai, Fig. 1 and entire [0058]: … the mobile telephone 102 is connected to the server 117 through the network 116. The mobile telephone 102 transmits to the server 117 vehicle-mounted device identification data (hereinafter, identification data is referred to as ID) received from the vehicle-mounted device 101, mobile telephone ID, and ID and a version of an application program to be executed…; and Figs. 2, 3, 5, & 6).”

Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 10 above.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 15 above.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 15 above.
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 15 above.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 26 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12, 17, 23, 25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US 20140162623) in view of Matsubara (US 20100064182).

Regarding claim 12, Nagai discloses the features of claim 10, but does not expressly disclose that The relay server according to claim [[11]]10, wherein the communication device is configured to wirelessly communicate with a first server of the first communication line, which in turn communicates with a second server of the second communication line to acquire contract information of the communication device, and wherein the first server is configured to send the contract information including the line identification information to the communication device 
Matsubara teaches that “The relay server according to claim [[11]]10, wherein the communication device is configured to wirelessly communicate with a first server of the first communication line, which in turn communicates with a second server of the second communication line to acquire contract information of the communication device, and wherein the first server is configured to send the contract information including the line identification information to the communication device (Matsubara, in at least Fig. 2 and [0067], last 5 lines: The data storage section 501 stores, for example, service provider information 210, corresponding information (corresponding server information) 220, and network function information (network information) 230, and [0022], lines 1-4: a line classification selection server which stores, for each of network classifications of a plurality of networks, network information including one or both of communication quality information and billing information of the network, wherein billing involves contracting).” It is noted that Nogai also discloses a structure of relaying information between a vehicle-mounted device and a server by a mobile device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Matsubara’s teaching in the method or device of Nogai so that the contract information stored in a server can be properly conveyed to another server for control of the vehicle and/or for the purpose of billing.

Regarding claim 17, Matsubara further teaches that “The relay method according to claim [[16]] 15, wherein the communication device acquires the line identification information via (i) through (iii), (i) wirelessly communicating with a first server of the first communication line (Matsubara, in at least Fig. 14: Server 5, servers N3a-N3c, and SIP Server 3a & 3b, wherein each terminal 7a-7d is connected to at least a server), (ii) further communicating with a second server of the second communication line via the first server to acquire contract information of the communication device (Matsubara, in at least Fig. 2 and [0067], last 5 lines: The data storage section 501 stores, for example, service provider information 210, corresponding information (corresponding server information) 220, and network function information (network information) 230, and [0022], lines 1-4: a line classification selection server which stores, for each of network classifications of a plurality of networks, network information including one or both of communication quality information and billing information of the network, wherein billing involves contracting), and (iii) receiving from the first server the contract information including the line identification information (Matsubara, in at least Fig. 10: User information 8, [0019], lines 1-5: … a user information management device which stores the identification information of the communication control server from which a confirmation response is received in response to the transmitted server start request or the identification information of the communication control server, and [0094]: last 6 lines: … the line classification selection server 5 refers to the user information 8 based on identification information of a user terminal 7; and Fig. 5: Service provider identification information, and Fig. 7: column 236, Server address 3pcc-id-a and 3pccid-3 provide separate communications with contents of priority control and presence/absence) Vehicle-mounted device 101 is a communication device of a vehicle, Mobile Telephone 102 is a relay server, and Server 117 is a server managing the vehicle.

Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 17 above.
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 12 above.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 17 above.
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 27 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosures. See attached PTO-892 for further state of the art references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DONG-CHANG SHIUE/Primary Examiner, Art Unit 2648